
	

113 SRES 201 ATS: Designating the first Wednesday in September 2013 as National Polycystic Kidney Disease Awareness Day and raising awareness and understanding of polycystic kidney disease.
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 201
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Blunt (for himself,
			 Mr. Schumer, Mr. Cardin, Ms.
			 Mikulski, and Mr. Rubio)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the first Wednesday in
		  September 2013 as National Polycystic Kidney Disease Awareness Day
		  and raising awareness and understanding of polycystic kidney
		  disease.
	
	
		Whereas National Polycystic Kidney Disease Awareness Day
			 will raise public awareness and understanding of polycystic kidney disease, one
			 of the most prevalent, life-threatening genetic kidney diseases;
		Whereas National Polycystic Kidney Disease Awareness Day
			 will also foster understanding of the impact polycystic kidney disease has on
			 patients and their families;
		Whereas polycystic kidney disease is a progressive,
			 genetic disorder of the kidneys that causes damage to the kidneys and the
			 cardiovascular, endocrine, hepatic, and gastrointestinal organ systems;
		Whereas polycystic kidney disease has a devastating impact
			 on the health and finances of people of all ages, and equally affects people of
			 all races, genders, nationalities, geographic locations, and income
			 levels;
		Whereas, of the people diagnosed with polycystic kidney
			 disease, approximately 10 percent have no family history of the disease, with
			 the disease developing as a spontaneous (or new) mutation;
		Whereas there is no treatment or cure for polycystic
			 kidney disease, which is one of the 4 leading causes of kidney failure in the
			 United States;
		Whereas the vast majority of patients with polycystic
			 kidney disease reach kidney failure at an average age of 53, causing a severe
			 strain on dialysis and kidney transplantation resources and on the delivery of
			 health care in the United States as the largest segment of the population of
			 the United States, the baby boomers, continues to age;
		Whereas polycystic kidney disease instills in patients
			 fear of an unknown future with a life-threatening genetic disease and
			 apprehension over possible discrimination, including the risk of losing their
			 health and life insurance, their jobs, and their chances for promotion;
		Whereas countless friends, loved ones, spouses, and
			 caregivers must shoulder the physical, emotional, and financial burdens that
			 polycystic kidney disease causes;
		Whereas the severity of the symptoms of polycystic kidney
			 disease and the limited public awareness of the disease cause many patients to
			 live in denial and forego regular visits to their physicians or avoid following
			 good health management, which would help avoid more severe complications when
			 kidney failure occurs;
		Whereas people who have chronic, life-threatening diseases
			 like polycystic kidney disease have a predisposition to depression and its
			 resultant consequences of 7 times the national average because of their anxiety
			 over pain, suffering, and premature death; and
		Whereas the PKD Foundation and its more than 60 volunteer
			 chapters around the United States are dedicated to conducting research to find
			 treatments and a cure for polycystic kidney disease, fostering public awareness
			 and understanding of the disease, educating patients and their families about
			 the disease to improve their treatment and care, and providing support and
			 encouraging people to become organ donors, including by sponsoring the annual
			 Walk for PKD to raise funds for polycystic kidney disease
			 research, education, advocacy, and awareness: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 first Wednesday in September 2013 as National Polycystic Kidney Disease
			 Awareness Day;
			(2)supports the
			 goals and ideals of National Polycystic Kidney Disease Awareness Day to raise
			 public awareness and understanding of polycystic kidney disease;
			(3)recognizes the
			 need for additional research to find a cure for polycystic kidney disease;
			 and
			(4)encourages all
			 people in the United States and interested groups to support National
			 Polycystic Kidney Awareness Day through appropriate ceremonies and activities
			 to promote public awareness of polycystic kidney disease and to foster
			 understanding of the impact of the disease on patients and their
			 families.
			
